United States Court of Appeals
                                FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
No. 18-3067                                                      September Term, 2020
                                                                           1:10-cr-00310-RCL-4
                                                            Filed On: April 5, 2021
United States of America,

               Appellee

       v.

Eric Scurry, also known as E,

               Appellant


       BEFORE:        Millett, Pillard, and Katsas, Circuit Judges

                                            ORDER

        On March 31, 2021, attorney Mary Davis filed a motion for leave to intervene and
lodged a motion to correct factual inaccuracies in the opinion. In light of this court’s order
filed April 5, 2021, denying the motion of attorney Mary Davis for leave to intervene, it is

      ORDERED that the lodged motion to correct factual inaccuracies in the opinion not be
accepted for filing. The Clerk is directed to note the docket accordingly. It is

      FURTHER ORDERED, on the court’s own motion, that the February 19, 2021 opinion
be amended as follows:

       On page 4, line 3 of the slip opinion: Delete the comma after the word “days” and
       insert “(in particular, for jury selection)” after the closing quotation mark;

       On page 14, first full ¶, line 18 of the slip opinion: Delete the word “the” before the
       word “evidence,” and insert in lieu thereof the word “important”; and

       On page 14, first full ¶ , line 18 of the slip opinion: Insert “See Oral Arg. Tr.
       26:8–21.” at the end of the sentence ending in “case.”

       The Clerk is directed to issue the amended opinion.

                                           Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Michael C. McGrail
                                                              Deputy Clerk